Citation Nr: 1106612	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-05 085	)	DATE
	)
	)


THE ISSUE

Whether an April 2008 decision of the Board of Veterans' Appeals 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE). 
 

REPRESENTATION

Moving party represented by:  Kevin Podlaski, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




 
INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

In an April 2008 decision, the Board of Veterans' Appeals (Board) 
denied entitlement to an earlier effective date earlier than June 
18, 2004, for an award of service connection for retroperitoneal 
fibrosis, chronic renal failure, and left orchectomy.  In October 
2008, the moving party sent the Board a memorandum indicating 
that the November 1994 rating decision that initially denied 
service connection for such conditions was clearly and 
unmistakably erroneous.  Unfortunately, the memorandum was 
misconstrued as a claim for CUE in a Board decision and docketed 
accordingly.
 
In October 2008 submissions, the moving party, through his 
representative, claimed that a November 1994 rating 
decision contained clear and unmistakable error with 
regard to the denial of service connection for 
retroperitoneal fibrosis, chronic renal failure, and left 
orchectomy.  As such claims of clear and unmistakable 
error in a prior rating decision have not been adjudicated 
by the RO, the Board does not have jurisdiction of any 
such claim.  These submissions are referred to the AOJ for 
appropriate action. 


FINDING OF FACT

The moving party has failed to adequately allege clear and 
unmistakable error, or errors, of fact or law in the April 2008 
Board decision, the legal or factual bases for such allegations, 
and why the results would have been manifestly different but for 
the alleged errors 


CONCLUSION OF LAW

The moving party has not raised any allegations of clear and 
unmistakable error in the April 2008 Board decision that meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The notification 
and duty to assist provisions of the VCAA are not applicable to 
claims of clear and unmistakable error in prior Board decisions.  
38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 
165 (2001). Accordingly, no further action is necessary for 
compliance with the VCAA.

Analysis 

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as there were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a). 
 
In general, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  For Board decisions issued 
on or after July 21, 1992, a special rule provides for the 
inclusion of relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for review 
in reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(1),(2). 
 
To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c). 
 
Review to determine whether clear and unmistakable error exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant. A request for revision of 
a decision of the Board based on clear and unmistakable error may 
be made at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided by 
the Board.  All final Board decisions are subject to revision 
except: (1) decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction; and (2) decisions 
on issues which have subsequently been decided by a court of 
competent jurisdiction. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 
 
Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision. As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, or 
which would have been so appealable if such provision had been in 
effect at the time of the decision.  38 C.F.R. § 20.1401.  Only 
final decisions of the Board are subject to appeal to the Court. 
38 U.S.C.A. § 7266. 
 
The general requirements for filing a motion for CUE includes the 
name of the veteran, the applicable VA file number, the date of 
the Board decision to which the motion relates, and the issue or 
issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  
Motions which fail to comply with the requirements set forth in 
this paragraph shall be dismissed without prejudice to refiling 
under this subpart.  Id. 
 
In addition to the general requirements for filing a motion for 
revision of a decision based on clear and unmistakable error as 
noted above, there are also specific requirements for making 
allegations of clear and unmistakable error that are set forth 
under 38 C.F.R. § 20.1404(b).  Such requirements include that the 
motion must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  Id. 
 
The moving party in this case, through his representative, 
contests the effective date assigned to his service-connected 
retroperitoneal fibrosis, chronic renal failure, and left 
orchectomy.  For the record, the Board notes that service 
connection is in effect for retroperitoneal fibrosis, chronic 
renal failure, and left orchectomy, effective June 18, 2004. 
 
A December 23, 2004, RO rating determination granted service 
connection for retroperitoneal fibrosis, chronic renal failure, 
and left orchectomy, effective June 18, 2004.  The moving party 
perfected an appeal as to the effective date assigned, and an 
April 2008 Board decision denied entitlement to an effective date 
earlier than June 18, 2004.  

With regard to the April 2008 Board decision, in apparently 
claiming CUE, the moving party has referred to a the November 
1994 rating decision which originally denied service connection 
for retroperitoneal fibrosis, chronic renal failure, and left 
orchectomy, indicating that the RO did not have the Veteran's 
entire medical record, and contending that such constitutes clear 
and unmistakable error.  The moving party never references the 
April 2008 Board decision, but only the November 1994 rating 
decision, in alleging clear and unmistakable error.  The moving 
party does not specifically reference any findings or conclusions 
in the April 2008 Board decision.  The Board has reviewed the 
submissions of the Veteran, through his representative, in which 
CUE is alleged, and is unable to detect any specific allegations 
of error in fact or law in the April 2008 Board decision.  In 
fact, the moving party has repeatedly stated that CUE was 
committed by the RO in the November 1994 initial denial of 
service connection for retroperitoneal fibrosis, chronic renal 
failure, and left orchectomy.  Moreover, while the Veteran 
generally objects to the effective date, he never specifically 
refers to the April 2008 Board decision, nor any specific 
findings or conclusions discussed therein. Thus, with regard to 
the April 2008 Board decision, the moving party has failed to 
make any specific allegations of error in fact or law. 
 
The moving party has failed to set forth the legal or factual 
basis for any such allegations of CUE, and why the result would 
have been manifestly different but for the alleged error.  The 
Board must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general 
non-specific allegations of error, are insufficient to satisfy 
this requirement.  38 C.F.R. § 20.1404(b). 
 
Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b), the motion is 
dismissed without prejudice.




ORDER
 
The motion for clear and unmistakable error in the April 2008 
Board decision is dismissed without prejudice to refiling. 
 



	                       
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. 
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that 
issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is 
not a final decision of the Board.  38 C.F.R. § 20.1409(b) 
(2010).  This dismissal removes your motion from the Board's 
docket, but you may refile the motion at a later date if you 
wish.  Bd. Vet. App. 0730771, 2007 WL 6237496 (Bd. Vet. App.) 
 



